                         1   LAW OFFICES OF CRAIG V. WINSLOW
                             CRAIG V. WINSLOW, Cal. Bar No. 73196
                         2   630 N. San Mateo Drive
                             San Mateo, California 94401
                         3   Telephone: (650) 347-5445
                             Facsimile: (650) 347-4411
                         4   Email:      craig@cvwlaw.com
                         5   MEYER LAW GROUP LLP
                         6    A Limited Liability Partnership
                             BRENT D. MEYER, Cal. Bar No. 266152
                         7   268 Bush Street #3639
                             San Francisco, California 94104
                         8   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         9   Email:      brent@meyerllp.com

                    10       Attorneys for Creditors
                    11       DALE GARDNER and
                             MELISSA GARDNER
                    12
                    13                                   UNITED STATES BANKRUPTCY COURT
                    14                                   NORTHERN DISTRICT OF CALIFORNIA
                    15                                                SAN JOSE DIVISION
                    16
                             In re                                                  BK Case No.: 20-50469-SLJ
                    17
                    18       MORDECHAI KOKA,                                        Chapter 11

                    19                                                              LIMITED OPPOSITION TO MOTION
                                              Debtor.                               FOR AUTHORITY TO: (I) ENTER INTO
                    20
                                                                                    PURCHASE AND SALE AGREEMENT
                    21                                                              FOR REAL PROPERTY, SUBJECT TO
                                                                                    OVERBID; (II) PAY FEES, COSTS,
                    22                                                              TAXES AND COMMISSIONS RELATED
                                                                                    TO SALE OF REAL PROPERTY; AND
                    23
                                                                                    (III) STRIKE THE DEFAULT INTEREST
                    24                                                              FROM THE PRIMARY LIENHOLDER’S
                                                                                    PAYOFF QUOTE
                    25
                    26
                    27
                    28
MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                                -1-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             MOTION FOR AUTHORITY TO: (I) ENTER INTO PURCHASE AND SALE AGREEMENT FOR REAL PROPERTY, SUBJECT TO
www.meyerllp.com             OVERBID; (II) PAY FEES, COSTS, TAXES AND COMMISSIONS RELATED TO SALE OF REAL PROPERTY; AND (III) STRIKE THE
                             DEFAULT INTEREST FROM THE PRIMARY LIENHOLDER’S PAYOFF QUOTE
                Case: 20-50469             Doc# 67      Filed: 07/22/20      Entered: 07/22/20 13:43:49           Page 1 of 3
                                                                                        Date:             August 5, 20201
                         1
                                                                                        Time:             2:00 p.m.
                         2                                                              Location:         280 S. First Street
                                                                                                          Courtroom 9 (3rd Floor)
                         3                                                                                San Jose, California 95113
                                                                                        Judge:            Honorable Stephen L. Johnson
                         4
                         5
                         6            Creditors Dale Gardener and Melissa Gardner (“Creditors”) hereby submit this limited
                         7   opposition (the “Opposition”) to the Motion for Authority to: (I) Enter Into Purchase and Sale
                         8   Agreement for Real Property, Subject to Overbid; (II) Pay Fees, Costs, Taxes and Commissions

                         9   Related to Sale of Real Property; and (III) Strike the Default Interest from the Primary
                    10       Lienholder’s Payoff Quote (the “Motion”) [Dkt. No. 60] filed by Debtor in Possession
                    11       Mordechai Koka (“Debtor”) in the above-captioned matter.
                    12                Creditors do not oppose the sale of real property commonly known as 3190 Vichy
                    13       Avenue, Napa, California 94558 (the “Property”) as set forth in the Motion. However, given the
                    14       serious and significant allegations against Debtor and his related business (Green Bay Builders,
                    15       Inc.), as set forth in the adversary proceeding Gardner v. Koka, AP Case No. 20-5030-SLJ,
                    16       related to embezzlement, conversion, and financial elder abuse, there are legitimate concerns
                    17       with allowing Debtor to retain possession, custody, and control of the net procceds of sale for the
                    18       Property (approximately $209,618.24), even if those net proceeds of sale are deposited in the
                    19       Debtor in Possession (DIP) bank accounts and reported on the Monthly Operating Reports.
                    20                As such, assuming argumentum that the Court is inclined to grant the relief requested by
                    21       Debtor in the Motion, Creditors respectfully request that the order specifically provide that:
                    22
                    23
                                      1
                                        Paragraph 8 of General Order 38 (Third Amended) provides that “[u]nless otherwise ordered by the
                    24       presiding judge, all notices of any motion or application filed with the court and served on any party which sets a
                             hearing date for the motion or application must state that the hearing will not be conducted in the presiding judge’s
                    25       courtroom but instead will be conducted by telephone or video, and include the following language: ‘All interested
                             parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
                    26       operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how
                             to arrange a telephonic or video appearance. If you have any questions regarding how to appear at a court hearing,
                    27       you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy
                             Court’s website.’” See https://www.canb.uscourts.gov/sites/default/files/general-orders/ThirdAmendedGeneral
                    28       Order38%20SJ%20hours%20Change%206%2015%2020.pdf
MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                                     -2-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             MOTION FOR AUTHORITY TO: (I) ENTER INTO PURCHASE AND SALE AGREEMENT FOR REAL PROPERTY, SUBJECT TO
www.meyerllp.com             OVERBID; (II) PAY FEES, COSTS, TAXES AND COMMISSIONS RELATED TO SALE OF REAL PROPERTY; AND (III) STRIKE THE
                             DEFAULT INTEREST FROM THE PRIMARY LIENHOLDER’S PAYOFF QUOTE
                Case: 20-50469              Doc# 67        Filed: 07/22/20        Entered: 07/22/20 13:43:49             Page 2 of 3
                         1   (1) all net proceeds of sale for the Property (approximately $209,618.24) be deposited in the
                         2   IOLTA attorney-client trust account for Debtor’s counsel, or such other blocked account where
                         3   Debtor does not have access to the funds; and (2) prohibit Debtor and Debtor’s counsel from
                         4   disbursing, using, or otherwise accessing any net proceeds of sale for the Property
                         5   (approximately $209,618.24) without further order of the Court.
                         6
                         7    Dated: July 22, 2020                                     MEYER LAW GROUP LLP
                         8
                                                                                       By: /s/ BRENT D. MEYER
                         9                                                                Brent D. Meyer
                                                                                          Attorneys for Plaintiffs
                    10
                                                                                          DALE GARDNER and
                    11                                                                    MELISSA GARDNER

                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MEYER LAW GROUP LLP          BK CASE NO. 20-50469-SLJ
                                                                                -3-
 268 BUSH STREET #3639
SAN FRANCISCO CA 94104
                             MOTION FOR AUTHORITY TO: (I) ENTER INTO PURCHASE AND SALE AGREEMENT FOR REAL PROPERTY, SUBJECT TO
www.meyerllp.com             OVERBID; (II) PAY FEES, COSTS, TAXES AND COMMISSIONS RELATED TO SALE OF REAL PROPERTY; AND (III) STRIKE THE
                             DEFAULT INTEREST FROM THE PRIMARY LIENHOLDER’S PAYOFF QUOTE
                Case: 20-50469             Doc# 67      Filed: 07/22/20      Entered: 07/22/20 13:43:49           Page 3 of 3
